In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00270-CV

JOHNATHAN E. COOPER, Appellant             §    On Appeal from the 348th District Court

                                           §    of Tarrant County (348-299453-18)
V.
                                           §    August 26, 2019

CHARLES PATRICK REYNOLDS,                  §    Opinion by Justice Womack
Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dana Womack
                                         Justice Dana Womack